                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

CHERYL L FENELON ET AL                           CIVIL ACTION NO. 6:21-CV-01221

VERSUS                                           JUDGE JUNEAU

U S DEPT OF HOUSING & URBAN                      MAGISTRATE JUDGE PATRICK J. HANNA
DEVELOPMENT ET AL


                                 MEMORANDUM RULING

       Before the Court is a “Verified Complaint and Request for Emergency Injunction”

filed by Cheryl Fenelon and Barbara Jackson [“Plaintiffs”] appearing pro se, Rec. Doc. 1,

against twenty-one defendants including the U.S. Department of Justice and several

federal judges.1 For the reasons set forth below, the Court declines to rule on the TRO at

this time and grants the Plaintiffs until August 8, 2021, to amend their Complaint to assert

a valid basis for subject matter jurisdiction.

       The pleadings of pro se litigants are held to a more lenient standard than those of

attorneys and are construed liberally, Mendoza-Tarango v. Flores, 982 F.3d 395, 399 (5th



1The complete list of Defendants as stated by Plaintiffs are: U.S. Department of Housing and
Urban Development (HUD), Lafayette Bar Association, Tony R. Moore (Federal Court Clerk),
Roman Catholic Diocese of Lafayette, Louisiana Services Network Data Consortium (LSNDC),
Merritt Chastain, Rickey Hall, Sr (HALL Builders), U. S. Department of Justice (DOJ), Desiree
Williams-Auzenne (Lafayette Assistant DOJ), Carol Whitehurst (Lafayette Federal Magistrate);
Robert Summerhays (Lafayette Federal Judge), Katherine R. Vincent (Lafayette Assistant DOJ,
Louisiana Housing Corporation; Judge Jay Zainey, Sr. (in personal capacity as founder of
H.E.L.P.), Cook, Yancey, King & Galloway Law Offices, Pittre Renaia Pogue Walker; Eric
Gammons; Samuel Maurice Hicks (Shreveport Federal Judge),.Mark Lane Hornsby (Shreveport
Federal Magistrate); Dennis R Everett, Sr., and Lake Bethlehem Baptist Church.
Cir. 2020). However, pro se plaintiffs must prove that the court has jurisdiction based on

the complaint and evidence, Dos Santos v. Belmere Ltd. Partnership, 516 Fed. App’x 401,

402-03 (5th Cir. 2013). In addition, pro se plaintiffs and are required to plead factual

allegations that rise above a speculative level, Chhim v. University of Texas at Austin, 836

F.3d 467, 469 (5th Cir. 2016) and must abide by the rules that govern federal courts.

E.E.O.C. v. Simbaki, Ltd., 767 F. 3d 475, 484 (5th Cir. 2014).

         The Complaint in this matter, in addition to naming the parties and stating that the

“complaint contains 17 pages of exhibits” which are attached to the complaint” consists

of four sentences which contain no factual allegations.2

    The Complaint asserts that this Court has subject-matter jurisdiction pursuant to 28

U.S.C. §§ 1331 because their claims arise under the Fair Housing Act violations ("FHA"),

42 U.S.C. § 3601, et. seq; Conspiracy to violate Civil Rights, and Antitrust Law violations.

However, Plaintiffs do not allege any facts regarding how these statutes were violated. In

addition, although there are twenty-one Defendants named in the Complaint, the




2
 The Complaint, Rec. Doc. 1, states: This civil action arises under Fair Housing Act violations ("FHA"), 42 U.S.C. §
3601, et. seq; Conspiracy to violate Civil Rights, and Antitrust Law violations. Plaintiffs -also file this action for a
Temporary Restraining Order, Declaratory Judgment, and Preliminary and Permanent Injunctive Relief and
Damages.

II. JURISDICTION AND VENUE
This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 over Plaintiffs' causes of action as federal
questions arising from Plaintiffs' claims that occurred in this Western District Federal Court.

PRAYER AND JURY DEMAND
WHEREFORE, Plaintiffs, Barbara Fenelon Jackson and Cheryl Fenelon pray that this complaint be deemed good and
sufficient, and after conclusion of due proceedings, that there be entry of judgment in Plaintiffs favor and against
the Defendants.
Complaint does not describe what any defendant has to do with Plaintiffs and/or the

statutes cited.

   Plaintiffs also seek a Temporary Restraining Order, Declaratory Judgment, and

Preliminary and Permanent Injunctive Relief and Damages. However, Plaintiffs do not

allege their injury or who/what they seek to enjoin.

   In addition, while there are 17 pages of Exhibits attached to the Complaint, the Court

is unable to decipher what they mean and how they are related to the Complaint.

   Even construing the Complaint and the Exhibits liberally, the Court is unable to

determine the factual allegations of the Complaint and/or whether it has subject-matter

jurisdiction over this matter. Accordingly, Plaintiffs have until August 8, 2021, to amend

their Complaint stating a valid basis for subject matter jurisdiction. Once Plaintiffs amend

the Complaint, the Court will take up further proceedings on the Temporary Restraining

Order if it has jurisdiction to do so.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of July, 2021.



                                                 ______________________________
                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE
